DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 2004/0223301).
With respect to claim 1, Muller discloses a power storage system comprising: a battery board configured to accommodate a secondary battery (para 0030-0031, also see 10 in Fig. 3); a branch board (para 0033-0034, also see 76 in Fig. 3 and 4); a first frame on which the battery board is placed (para 0030-0033); a second frame on which the branch board is placed (para 0033-0035); and a plurality of connection wirings that are disposed in the first frame and the second frame and connect the battery board and the branch board, wherein the plurality of connection wirings are aggregated in the second frame (para 0030-0031 and 0039, also see the connection wiring connecting the components in Fig. 7).
With respect to claim 2, Muller discloses the power storage system according to claim 1, wherein the battery board, the first frame, and the second frame are covered with a heat resistant member (para 0030-0032, 0034-0035, and 0052-0053, also see para 0004-0005 and 0013).
With respect to claim 3, Muller discloses the power storage system according to claim 1, wherein an insulating member is disposed between the branch board and the second frame (para 0031-0032 and 0034).
With respect to claim 4, Muller discloses the power storage system according to claim 1, wherein each of the plurality of connection wirings has a resistance value that varies depending on a distance between the battery board and the branch board (the connection wiring connecting the components in Fig. 7, where the resistance of a connection wiring would vary depending on the length, thickness, and material of the wiring which is shown to at least have different lengths in Fig. 7 and where Fig. 2-5 and 9-10 show different distances between the components, also see para 0030-0031 and 0039).
With respect to claim 8, Muller discloses the power storage system according to claim 1, wherein the branch board includes a circuit breaker that corresponds to the plurality of battery boards, an input and output terminal that inputs and outputs electric power, and an internal connection wiring that connects the circuit breaker and the input and output terminal (para 0041-0046, where the reference uses switches/thyristors as well as semiconductor fuses for control), and the internal connection wiring has a length adjusted based on a length of the connection wiring between the battery board and the branch board (the connection wiring connecting the components in Fig. 7, where the resistance of a connection wiring would vary depending on the length, thickness, and material of the wiring which is shown to at least have different lengths in Fig. 7 and where Fig. 2-5 and 9-10 show different distances between the components).
With respect to claim 9, Muller discloses the power storage system according to claim 8, wherein the length of the internal connection wiring is calculated using Equation 1 from the length of the connection wiring and a resistance value per unit length of the connection wiring: (Equation 1)  (L.sub.n×R.sub.n)+(l.sub.n×r.sub.n)=Z  wherein n represents a number of the battery board, L.sub.n represents the length of the connection wiring, R.sub.n represents the resistance value per unit length of the connection wiring, l.sub.n represents the length of the internal connection wiring, r.sub.n represents the resistance value per unit length of the internal connection wiring, and Z represents a combined resistance value of the connection wiring and the internal connection wiring (see the wiring connecting the components in Fig. 7, where the resistance of a connection wiring would vary depending on the length, thickness, and material of the wiring which is shown to at least have different lengths in Fig. 7 and where Fig. 2-5 and 9-10 show different distances between the components, and where it should be noted that the calculation of a resistance value of a series circuit is equal to the sum of individual resistances).
With respect to claim 10, Muller discloses the power storage system according to claim 1, wherein the battery board includes: a battery module that incorporates a rechargeable battery, and a controller that controls each battery module (para 0030-0032 and 0044, also see 32 in Fig. 2).
With respect to claim 11, Muller discloses the power storage system according to claim 10, wherein the first frame includes a first relay terminal, and an output line from the controller is connected to the branch board via the first relay terminal (para 0030-0035 and 0039, also see para 0041-0046).
With respect to claim 12, Muller discloses the power storage system according to claim 11, wherein the second frame includes a second relay terminal (para 0030-0035 and 0039, also see para 0041-0046).
With respect to claim 13, Muller discloses the power storage system according to claim 1, further comprising an information collection device that collects information from the battery board (para 0011 and 0030).
With respect to claim 14, Muller discloses a container type power storage system comprising: a power storage device including: a battery board configured to accommodate a secondary battery (para 0030-0031, also see 10 in Fig. 3); a branch board (para 0033-0034, also see 76 in Fig. 3 and 4); a first frame on which the battery board is placed (para 0030-0033); a second frame on which the branch board is placed (para 0033-0035); and a plurality of connection wirings that are disposed in the first frame and the second frame and connect the battery board and the branch board, the plurality of connection wirings being aggregated in the second frame (para 0030-0031 and 0039, also see the connection wiring connecting the components in Fig. 7); and a container configured to accommodate the power storage device (para 0030-0034 and 0044, also see the container structure in Fig. 2-5, 9, and 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2004/0223301) in view of Park (US 2017/0301907).
With respect to claim 5, Muller does not expressly disclose wherein each of the connection wirings has a cross-sectional area of a conductor that varies depending on the distance between the battery board and the branch board.
Park discloses an energy storage and battery management system which includes knowing the conductor material, length of the conductor, and the cross-sectional area of the conductor between components (para 0048, also see para 0029 and abstract), in order to more closely match resistance losses between the batteries.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular cross-sectional area for a conductor depending on the distance between components in the device of Muller, as did Park, so that the resistance losses could be more closely matched, which in turn would help remove irregularities between the components during operation and also help prevent the battery cells from quickly becoming out of balance.  
With respect to claim 6, Muller discloses the power storage system according to claim 4, wherein each of the connection wirings has a resistance value that changes as the distance between the battery board and the branch board changes (the connection wiring connecting the components in Fig. 7, where the resistance of a connection wiring would vary depending on the length, thickness, and material of the wiring which is shown to at least have different lengths in Fig. 7 and where Fig. 2-5 and 9-10 show different distances between the components, also see para 0030-0031 and 0039).
However, Muller does not expressly disclose wherein the resistance value increases as the distance decreases.
Park discloses an energy storage and battery management system which includes knowing the conductor material, length of the conductor, and the cross-sectional area of the conductor between components (para 0048, also see para 0029 and abstract), in order to more closely match resistance losses between the batteries.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include where the resistance value increases as the distance decreases in the conductors between components in the device of Muller, as did Park, so that the resistance losses could be more closely matched, which in turn would help remove irregularities between the components during operation and also help prevent the battery cells from quickly becoming out of balance.
With respect to claim 7, Muller does not expressly disclose wherein each of the connection wirings has a smaller cross-sectional area of the conductor as the distance between the battery board and the branch board decreases.
Park discloses an energy storage and battery management system which includes knowing the conductor material, length of the conductor, and the cross-sectional area of the conductor between components (para 0048, also see para 0029 and abstract), in order to more closely match resistance losses between the batteries.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular cross-sectional area for a conductor depending on the distance between components in the device of Muller, as did Park, so that the resistance losses could be more closely matched, which in turn would help remove irregularities between the components during operation and also help prevent the battery cells from quickly becoming out of balance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iwatsuki (US 2017/0279301), Sugeno (US 2016/0149177), and Kim (US 8,947,882).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859